Title: From George Washington to Brigadier General Charles Scott, 10 April 1779
From: Washington, George
To: Scott, Charles



Dear Sir
Head Quarters Middle Brook 10th April 1779.

I have recd your favr of the 22d March. I hope the difficulty respecting the Cloathing which is to be furnished to the Recruits before they leave the State will be got over, as I understand that a quantity has been sent from Philada for that purpose—I make not the least doubt but that you will exert yourself in having the men collected and marched off for the Army with as much expedition as possible. I have nothing more to recommend particularly to you. I am &.
